Order entered January 24, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00069-CV

                           IN THE INTEREST OF H.M.L., A CHILD

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-55477-2017

                                              ORDER
       By notice of restricted appeal filed January 17, 2019, Father challenges the trial court’s

September 11, 2018 divorce decree that also terminated his parental rights to H.M.L. Mother has

filed an objection to the appeal, asserting the appeal should be dismissed. Mother notes that

under Texas Rule of Appellate Procedure 30, which governs restricted appeals, a party may file a

restricted appeal when, among other requirements, the party did not timely file a post-judgment

motion. See TEX. R. APP. P. 30. Mother further notes, and the notice of restricted appeal itself

recites, that Father timely filed a motion for new trial.

       The requirements of a restricted appeal are jurisdictional and failure to meet any of them

bars a party from seeking appellate review under rule 30. See Lab. Corp. of Am. v. Mid-Town

Surgical Ctr., Inc., 16 S.W.3d 527, 528 (Tex. App.—Dallas 2000, no pet.) (dismissing for want

of jurisdiction restricted appeal where appellant timely filed post-judgment motion).
Accordingly, we ORDER Father to file any response to Mother’s objection no later than

February 15, 2019.

         Pending our ruling on Mother’s objection, the deadline for filing appellant’s brief on the

merits is suspended. We will reset the deadline should we determine we have jurisdiction over

the appeal. Should we determine we lack jurisdiction, we will dismiss the appeal without further

notice. See TEX. R. APP. P. 42.3(a); Mid-Town Surgical Ctr., 16 S.W.3d at 528.

         We DIRECT the Clerk of the Court to include a copy of Mother’s objection with this

order.



                                                      /s/    DAVID J. SCHENCK
                                                             PRESIDING JUSTICE